     Case: 1:20-cv-07345 Document #: 39 Filed: 01/12/21 Page 1 of 18 PageID #:1825




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

LULULEMON ATHLETICA CANADA
INC.,

              Plaintiff,

v.                                               Case No. 20-cv-07345

                                                 Judge John Robert Blakey
THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

              Defendants.


                      PRELIMINARY INJUNCTION ORDER

        THIS CAUSE being before the Court on Plaintiff Lululemon Athletica

Canada Inc.’s (“Lululemon”) Motion for Entry of a Preliminary Injunction [31], and

this Court having reviewed the evidence before it hereby GRANTS Plaintiff’s

Motion for Entry of a Preliminary Injunction in its entirety against the defendants

identified on Schedule A to the Complaint and attached hereto (collectively, the

“Defendants”) and using the fully interactive, e-commerce stores 1 operating under

the seller aliases identified in Schedule A to the Complaint (collectively, the “Seller

Aliases”).

        This Court further finds that it has personal jurisdiction over the Defendants

since the Defendants directly target their business activities toward consumers in

the United States, including Illinois. “In the context of cases like this one, that


1The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces and
Domain Names.
  Case: 1:20-cv-07345 Document #: 39 Filed: 01/12/21 Page 2 of 18 PageID #:1826




means a plaintiff must show that each defendant is actually operating an

interactive website that is accessible in Illinois and that each defendant has aimed

such site at Illinois by standing ready, willing and able to ship its [infringing] goods

to customers in Illinois in particular (or otherwise has some sufficient voluntary

contacts with the state).”      Am. Bridal & Prom Indus. Ass'n v. P'ships &

Unincorporated Ass'ns Identified on Schedule A, 192 F.Supp.3d 924, 934 (N.D. Ill.

2016). Specifically, Defendants have targeted sales to Illinois residents by setting

up and operating e-commerce stores that target United States consumers using one

or more Seller Aliases, offer shipping to the United States, including Illinois, accept

payment in U.S. dollars and, on information and belief, have sold products using

infringing and counterfeit versions of Lululemon’s federally registered trademarks

(the LULULEMON Trademarks) to residents of Illinois. See [12] (Declaration of

Perveen Atwal) at ¶ 16, [13], [14].      In addition, Plaintiff’s screenshot evidence

confirms that each Seller Alias stands ready, willing and able to ship its counterfeit

goods to customers in Illinois. Id. Moreover, several Seller Aliases have in fact

shipped counterfeit goods to Illinois. Id. A list of the LULULEMON Trademarks is

included in the chart below.

Registratio              Trademark                        Goods and Services
  n No.
                                                  Clothing, namely, t-shirts, shirts,
                                                  tank tops, sweatshirts, sweaters,
                                                  jerseys, jumpers, pants,
 4,391,115              LULULEMON                 sweatpants, shorts, skirts, dresses,
                                                  jackets, coats, vests, underwear,
                                                  socks, warm-up suits, bodysuits,
                                                  leotards, tights, leggings, leg
                                                  warmers; headwear, namely, hats,
 Case: 1:20-cv-07345 Document #: 39 Filed: 01/12/21 Page 3 of 18 PageID #:1827




                                              caps, toques, visors, headbands,
                                              bandanas; clothing accessories,
                                              namely, belts, scarves, shawls,
                                              shoulder wraps, arm warmers,
                                              mittens, gloves; sandals in class
                                              025.

                                              Retail store services featuring
                                              clothing, apparel, accessories,
                                              headwear, socks, yoga equipment,
                                              athletic equipment, bags,
                                              backpacks, tote bags, pre-recorded
                                              DVDs, featuring topics relating to
                                              yoga instruction, yoga philosophy,
                                              exercise and health living; online
3,990,179            LULULEMON                retail store services featuring
                                              clothing, apparel, accessories,
                                              headwear, socks, yoga equipment,
                                              athletic equipment, bags,
                                              backpacks, tote bags, pre-recorded
                                              DVDs, featuring topics relating to
                                              yoga instruction, yoga philosophy,
                                              exercise and health living in class
                                              035.

                                              Retail store services featuring
                                              clothing, apparel, accessories,
                                              headwear, socks, yoga equipment,
                                              athletic equipment, bags,
3,985,876     LULULEMON ATHLETICA             backpacks, tote bags, pre-recorded
                                              DVDs, featuring topics relating to
                                              yoga instruction, yoga philosophy,
                                              exercise and health living in class
                                              035.

                                              Clothing, namely, pants, shirts, t-
2,607,811                                     shirts, shorts, sweatshirts,
                                              sweatpants, socks, jackets, coats,
                                              hats in class 025.
 Case: 1:20-cv-07345 Document #: 39 Filed: 01/12/21 Page 4 of 18 PageID #:1828




                                              Retail store services featuring
                                              clothing, apparel, accessories,
                                              headwear, socks, yoga equipment,
                                              athletic equipment, bags,
3,985,881                                     backpacks, tote bags, pre-recorded
                                              DVDs, featuring topics relating to
                                              yoga instruction, yoga philosophy,
                                              exercise and health living in class
                                              035.

                                              Clothing, namely, pants, shirts, t-
                                              shirts, shorts, sweatshirts,
2,460,180                                     sweatpants, socks, jackets, coats,
                                              hats in class 025.


                                              Retail store services featuring
                                              clothing, apparel, accessories,
                                              headwear, socks, yoga equipment,
                                              athletic equipment, bags,
                                              backpacks, tote bags, pre-recorded
                                              DVDs, featuring topics relating to
                                              yoga instruction, yoga philosophy,
                                              exercise and health living; online
3,985,877                                     retail store services featuring
                                              clothing, apparel, accessories,
                                              headwear, socks, yoga equipment,
                                              athletic equipment, bags,
                                              backpacks, tote bags, pre-recorded
                                              DVDs, featuring topics relating to
                                              yoga instruction, yoga philosophy,
                                              exercise and health living in class
                                              035.

                                              Clothing, namely, T-shirts, shirts,
                                              pants, shorts, sweatshirts,
3,024,374                LUON                 sweatpants, tank tops, jackets,
                                              coats and hats for men, women and
                                              children in class 025.

                                              Clothing, namely T-shirts, shirts,
                                              pants, shorts, skirts, dresses,
3,116,371          SILVERESCENT
                                              sweatshirts, sweatpants, tank tops,
                                              underwear, socks, jackets, coats,
                                              headwear, footwear in class 025.
 Case: 1:20-cv-07345 Document #: 39 Filed: 01/12/21 Page 5 of 18 PageID #:1829




                                              Dresses; Pants; Shirts; Skirts;
                                              Sweat pants; Sweat shirts; T-
3,272,013              VITASEA
                                              shirts; Tank tops; Underwear in
                                              class 025.

                                              Body suits; Jackets; Leggings;
3,976,389             LUXTREME                Pants; Shirts; Shorts; Skirts; Tank
                                              tops; Tights in class 025.

3,978,257              GROOVE                 Yoga pants in class 025.

3,978,258           GROOVE PANT               Yoga pants in class 025.

                                              Clothing, namely, hooded
                                              sweatshirts, jackets and coats;
4,033,939     SET-MY-PONYTAIL-FREE
                                              Headwear, namely, hats and caps
                                              in class 025.

                                              Clothing, namely crop pants,
4,214,049         WUNDER UNDER                pants, shorts, tights, leggings in
                                              class 025.

                                              Clothing, namely, tank tops, bras
4,214,052              POWER Y
                                              in class 025.

                                              Clothing, namely, T-shirts, shirts,
                                              pants, shorts, sweatshirts,
                                              sweatpants, tank tops, underwear,
4,219,265                RULU
                                              socks, jackets, coats and hats for
                                              men, women and children in class
                                              025.

4,234,113          DEFINE JACKET              Clothing, namely, jackets in class
                                              025.
                                              Clothing, namely, hooded
4,333,759               SCUBA                 sweatshirts, jackets, coats, tops in
                                              class 025.

                                              Clothing, namely, underwear in
4,823,727          LOCK 'EM DOWN
                                              class 025.

4,832,086            NAKEDSEAM                Athletic apparel, namely, pants,
                                              shorts, crops, leggings, shirts, t-
 Case: 1:20-cv-07345 Document #: 39 Filed: 01/12/21 Page 6 of 18 PageID #:1830




                                              shirts, tank tops, jackets, and
                                              outerwear, namely, coats in class
                                              025.
                                              Clothing, namely, jackets,
4,832,139              CUFFINS                sweatshirts, shirts, sweaters in
                                              class 025.

                                              Apparel, namely, jackets, coats,
4,846,298            LUXCHANGE                parkas, and sweatshirts in class
                                              025.

4,905,437          PACE BREAKER               Clothing, namely, shorts and
                                              underwear in class 025.
                                              Athletic apparel, namely, pants,
                                              shorts, crop pants, tights and
                                              leggings all for men, women and
4,964,908              FULL-ON
                                              children; all of the foregoing
                                              expressly excluding cosmetics in
                                              class 025.

                                              Clothing, namely, crop pants,
5,040,370      ALL THE RIGHT PLACES           pants, shirts, tights, leggings in
                                              class 025.

                                              Clothing, namely, pants,
5,041,355         BLOCK-IT POCKET
                                              sweatpants, shorts in class 025.

                                              Clothing, namely, t-shirts, shirts,
                                              tank tops, sweatshirts, sweaters;
5,413,086              SWIFTLY                clothing accessories, namely, arm
                                              warmers and scarves; headwear,
                                              namely, headbands in class 025.

                                              Clothing, namely, pants, tights,
5,617,645           TIGHT STUFF
                                              and leggings in class 025.

                                              Clothing, namely, shirts, tank tops,
                                              pants, sweatpants, shorts, dresses,
5,666,869                NULU
                                              jackets, bodysuits, leotards, tights,
                                              bras in class 025.
  Case: 1:20-cv-07345 Document #: 39 Filed: 01/12/21 Page 7 of 18 PageID #:1831




                                               Hooded sweat shirts; Jackets;
                                               Coats in class 025.


 4,897,183




                                               Clothing, namely, tights, pants in
                                               class 025.

 4,986,083




                                               Clothing, namely, tights, pants,
                                               leggings in class 025.


 5,393,854




                                               Clothing, namely, t-shirts, shirts,
 5,751,880         SERIOUSLY LIGHT             tank tops and headbands in class
                                               025.


      THIS COURT FURTHER FINDS that injunctive relief previously granted in

the Temporary Restraining Order (“TRO”) should remain in place through the

pendency of this litigation and that issuing this Preliminary Injunction is

warranted under Federal Rule of Civil Procedure 65.        Evidence submitted in

support of this Motion and in support of Lululemon’s previously granted Motion for

Entry of a Temporary Restraining Order establishes that Lululemon has
     Case: 1:20-cv-07345 Document #: 39 Filed: 01/12/21 Page 8 of 18 PageID #:1832




demonstrated a likelihood of success on the merits; that no remedy at law exists;

and that Lululemon will suffer irreparable harm if the injunction is not granted.

Specifically, Lululemon has proved a prima facie case of trademark infringement

because (1) the LULULEMON Trademarks are distinctive marks and are registered

with the U.S. Patent and Trademark Office on the Principal Register, (2)

Defendants are not licensed or authorized to use any of the LULULEMON

Trademarks, and (3) Defendants’ use of the LULULEMON Trademarks is causing a

likelihood of confusion as to the origin or sponsorship of Defendants’ products with

Lululemon.      Furthermore, Defendants’ continued and unauthorized use of the

LULULEMON Trademarks irreparably harms Lululemon through diminished

goodwill and brand confidence, damage to Lululemon’s reputation, loss of

exclusivity, and loss of future sales. Monetary damages fail to address such damage

and, therefore, Lululemon has an inadequate remedy at law. Moreover, the public

interest is served by entry of this Preliminary Injunction to dispel the public

confusion created by Defendants’ actions. As such, this Court orders that:

1.      Defendants, their affiliates, officers, agents, servants, employees, attorneys,

        confederates, and all persons acting for, with, by, through, under or in active

        concert with them be preliminarily enjoined and restrained from:

        a. using the LULULEMON Trademarks or any reproductions, counterfeit

           copies or colorable imitations thereof in any manner in connection with

           the distribution, marketing, advertising, offering for sale, or sale of any
     Case: 1:20-cv-07345 Document #: 39 Filed: 01/12/21 Page 9 of 18 PageID #:1833




           product that is not a genuine Lululemon Product or not authorized by

           Lululemon to be sold in connection with the LULULEMON Trademarks;

        b. passing off, inducing, or enabling others to sell or pass off any product as a

           genuine Lululemon Product or any other product produced by Lululemon,

           that is not Lululemon’s or not produced under the authorization, control

           or supervision of Lululemon and approved by Lululemon for sale under

           the LULULEMON Trademarks;

        c. committing any acts calculated to cause consumers to believe that

           Defendants’ products are those sold under the authorization, control or

           supervision of Lululemon, or are sponsored by, approved by, or otherwise

           connected with Lululemon;

        d. further   infringing   the   LULULEMON        Trademarks     and   damaging

           Lululemon’s goodwill; and

        e. manufacturing, shipping, delivering, holding for sale, transferring or

           otherwise moving, storing, distributing, returning, or otherwise disposing

           of, in any manner, products or inventory not manufactured by or for

           Lululemon, nor authorized by Lululemon to be sold or offered for sale, and

           which bear any of Lululemon’s trademarks, including the LULULEMON

           Trademarks, or any reproductions, counterfeit copies or colorable

           imitations thereof.

2.      The domain name registries for the Domain Names, including, but not

        limited to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic,
     Case: 1:20-cv-07345 Document #: 39 Filed: 01/12/21 Page 10 of 18 PageID #:1834




         Nominet, and the Public Interest Registry, within ten (10) business days of

         receipt of this Order, shall, at Lululemon’s choosing:

         a. unlock and change the registrar of record for the Domain Names to a

            registrar of Lululemon’s selection until further ordered by this Court; or

         b. disable the Domain Names and make them inactive and untransferable

            until further ordered by this Court.

3.       The domain name registrars, including, but not limited to, GoDaddy

         Operating Company, LLC (“GoDaddy”), Name.com, PDR LTD. d/b/a

         PublicDomainRegistry.com (“PDR”), and Namecheap Inc. (“Namecheap”),

         within ten (10) business days of receipt of this Order, shall take any steps

         necessary to transfer the Domain Names to a registrar account of

         Lululemon’s selection so that the Domain Names can be redirected or

         disabled until further ordered by this Court.

4.       Upon Lululemon’s request, any third party with actual notice of this Order

         who is providing services for any of the Defendants, or in connection with any

         of the Defendants’ Online Marketplaces and Domain Names, including,

         without limitation, any online marketplace platforms such as eBay, Inc.

         (“eBay”), AliExpress, Alibaba Group Holding Ltd. (“Alibaba”), Amazon.com,

         Inc. (“Amazon”), ContextLogic Inc. d/b/a Wish.com (“Wish.com”), and Dhgate,

         (collectively, the “Third Party Providers”) shall, within ten (10) business days

         after receipt of such notice, provide to Lululemon expedited discovery,
Case: 1:20-cv-07345 Document #: 39 Filed: 01/12/21 Page 11 of 18 PageID #:1835




    including copies of all documents and records in such person’s or entity’s

    possession or control relating to:

    a. the identities and locations of Defendants, their agents, servants,

       employees, confederates, attorneys, and any persons acting in concert or

       participation with them, including all known contact information, and all

       associated e-mail addresses;

    b. the nature of Defendants’ operations and all associated sales, methods of

       payment for services and financial information, including, without

       limitation,   identifying   information   associated   with   the   Online

       Marketplaces, Domain Names, and Defendants’ financial accounts, as well

       as providing a full accounting of Defendants’ sales and listing history

       related to their respective Online Marketplaces and Domain Names; and

    c. any financial accounts owned or controlled by Defendants, including their

       agents, servants, employees, confederates, attorneys, and any persons

       acting in concert or participation with them, including such accounts

       residing with or under the control of any banks, savings and loan

       associations, payment processors or other financial institutions including,

       without limitation, PayPal, Inc. (“PayPal”), Alipay, Alibaba, Ant Financial

       Services Group (“Ant Financial”), Wish.com, Amazon Pay or other

       merchant account providers, payment providers, third party processors,

       and credit card associations (e.g., MasterCard and VISA).
     Case: 1:20-cv-07345 Document #: 39 Filed: 01/12/21 Page 12 of 18 PageID #:1836




5.       Upon Lululemon’s request, those with notice of the injunction, including the

         Third Party Providers as defined in Paragraph 4, shall, within ten (10)

         business days after receipt of such notice disable and cease displaying any

         advertisements used by or associated with Defendants in connection with the

         sale   of   counterfeit   and   infringing   goods   using   the   LULULEMON

         Trademarks.

6.       Defendants shall be temporarily and preliminarily restrained and enjoined

         from transferring or disposing of any money or other of Defendants’ assets

         until further ordered by this Court.

7.       Any Third Party Providers, including PayPal, Alipay, Alibaba, Ant Financial,

         Wish.com and Amazon Pay, shall, within ten (10) business days of receipt of

         this Order:

         a. locate all accounts and funds connected to Defendants and the Seller

            Aliases, Online Marketplaces and Domain Names, including, but not

            limited to, any financial accounts connected to the information listed in

            Schedule A hereto, the e-mail addresses identified in Exhibits 4 and 5 to

            the Declaration of Perveen Atwal, and any e-mail addresses provided for

            Defendants by third parties; and

         b. restrain and enjoin any such accounts or funds from transferring or

            disposing of any money or other of Defendants’ assets until further

            ordered by this Court.
     Case: 1:20-cv-07345 Document #: 39 Filed: 01/12/21 Page 13 of 18 PageID #:1837




8.       Lululemon is authorized to issue expedited written discovery, pursuant to the

         Federal Rules of Civil Procedure 33, 34 and 36, related to:

         a. the identities and locations of Defendants, their agents, servants,

            employees, confederates, attorneys, and any persons acting in concert or

            participation with them, including all known contact information,

            including any and all associated e-mail addresses; and

         b. the nature of Defendants’ operations and all associated sales, methods of

            payment for services and financial information, including, without

            limitation,   identifying   information      associated   with   the   Online

            Marketplaces, Domain Names, and Defendants’ financial accounts, as well

            as providing a full accounting of Defendants’ sales and listing history

            related to their respective Online Marketplaces and Domain Names.

         Lululemon is authorized to issue any such expedited discovery requests via e-

         mail. Defendants shall respond to any such discovery requests within three

         (3) business days of being served via e-mail.

9.       Lululemon may provide notice of these proceedings to Defendants, including

         service of process pursuant to Fed. R. Civ. P. 4(f)(3), and any future motions,

         by electronically publishing a link to the Complaint, this Order and other

         relevant documents on a website to which the Domain Names which are

         transferred to Lululemon’s control will redirect, or by sending an e-mail to

         the e-mail addresses identified in Exhibits 4 and 5 to the Declaration of

         Perveen Atwal and any e-mail addresses provided for Defendants by third
  Case: 1:20-cv-07345 Document #: 39 Filed: 01/12/21 Page 14 of 18 PageID #:1838




      parties that includes a link to said website.     The Clerk of the Court is

      directed to issue a single original summons in the name of “The Partnerships

      and all other Defendants identified in the Complaint” that shall apply to all

      Defendants. The combination of providing notice via electronic publication or

      e-mail, along with any notice that Defendants receive from domain name

      registrars and payment processors, shall constitute notice reasonably

      calculated under all circumstances to apprise Defendants of the pendency of

      the action and afford them the opportunity to present their objections.

10.   Schedule A to the Complaint [2], Exhibits 4 and 5 to the Declaration of

      Perveen Atwal [13] and [14], and the TRO [22] are unsealed.

11.   Any Defendants that are subject to this Order may appear and move to

      dissolve or modify the Order as permitted by and in compliance with the

      Federal Rules of Civil Procedure and Northern District of Illinois Local Rules.

12.   The $10,000 bond posted by Lululemon shall remain with the Court until a

      Final disposition of this case or until this Preliminary Injunction is

      terminated.

Dated: January 11, 2021                      Entered:


                                             ____________________________
                                             John Robert Blakey
                                             United States District Judge
Case: 1:20-cv-07345 Document #: 39 Filed: 01/12/21 Page 15 of 18 PageID #:1839
  Case: 1:20-cv-07345 Document #: 39 Filed: 01/12/21 Page 16 of 18 PageID #:1840




Lululemon Athletica Canada Inc. v. The Partnerships and Unincorporated Associations Identified on
                               Schedule "A" - Case No. 20-cv-7345


                                         Schedule A
No.   Seller Aliases                               No.   Seller Aliases
  1   lululemonshops.club                            2   lululemonleggings.us.com
  3   shoplululemon.club                             4   lululemons.online
  5   itcjz.shop                                     6   vhomefit.com
  7   shoulderbag.buzz                               8   urbandictionarys.today
  9   zqvlnl.xyz                                    10   moomcake.com
 11   BAOGEYANG AI-fitness Store                    12   BAOGEYANG Official Store
 13   cardism homesport store                       14   GobyGo Dropship Store
 15   KL Sporting Goods Outlet Store                16   KoKossi Outdoor Sporting Store
 17   LooDeel Outdoor Sporting Store                18   52Hz-Yoga Store
 19   Adventure Fit Store                           20   Angexport Store
 21   Be glorious Store                             22   big big fashion
 23   Faaodoen Store                                24   Fitness Drop ship Store
 25   GyMonster Store                               26   Hello Sue
 27   In Sporting Store                             28   Locke sophie Store
 29   Migic Fitness Outdoor Store                   30   miradven Store
 31   MissWho Fitness Store                         32   Moonglade Store
 33   mvsyo Official Store                          34   nclagen gymclothing store
 35   nclagen yogaclothing store                    36   QIUQIU outdoor Store
 37   SALSPOR Official Store                        38   Shop5880336 Store
 39   Shop5972057 Store                             40   Shop910552001 Store
 41   Shop910795007 Store                           42   Shop910810034 Store
 43   TOP10 Store                                   44   yamin gym store
 45   yinlan Official Store                         46   Yomoriee Sportwear Store
 47   YOOY Official Store                           48   YOutdoor Store
 49   Zai Xu Store                                  50   Fulture Direct
 51   Icy zone                                      52   idealister
 53   J.CARP                                        54   Jack Smith Fashion
 55   JECYOGA                                       56   Kiko Van
 57   L Bluedeer                                    58   matchlife
 59   Professional Intimate Products supplier(      60   shanmao keji
      Lingtex)
61 SPECIALMAGIC                                     62 XGuardians
63 yanjun liu                                       64 Yilasa
65 seika86                                          66 DISMISSED
  Case: 1:20-cv-07345 Document #: 39 Filed: 01/12/21 Page 17 of 18 PageID #:1841




No. Online Marketplaces                 No.   Online Marketplaces
   1aliexpress.com/store/5636346          2   aliexpress.com/store/5242150
   3aliexpress.com/store/91044324         4   aliexpress.com/store/4236039
   5aliexpress.com/store/3042073          6   aliexpress.com/store/517179
   7aliexpress.com/store/422919           8   aliexpress.com/store/5243155
   9aliexpress.com/store/5493147         10   aliexpress.com/store/5424179
 11 aliexpress.com/store/5494010         12   aliexpress.com/store/1522363
 13 aliexpress.com/store/910844020       14   aliexpress.com/store/5709043
 15 aliexpress.com/store/5795860         16   aliexpress.com/store/214362
 17 aliexpress.com/store/5252194         18   aliexpress.com/store/1266156
 19 aliexpress.com/store/5073413         20   aliexpress.com/store/910431048
 21 aliexpress.com/store/5871414         22   aliexpress.com/store/5832081
 23 aliexpress.com/store/5788540         24   aliexpress.com/store/5381346
 25 aliexpress.com/store/5364236         26   aliexpress.com/store/910315272
 27 aliexpress.com/store/4966001         28   aliexpress.com/store/5880336
 29 aliexpress.com/store/5972057         30   aliexpress.com/store/910552001
 31 aliexpress.com/store/910795007       32   aliexpress.com/store/910810034
 33 aliexpress.com/store/1891015         34   aliexpress.com/store/4403014
 35 aliexpress.com/store/5795620         36   aliexpress.com/store/900253154
 37 aliexpress.com/store/2796055         38   aliexpress.com/store/900254296
 39 aliexpress.com/store/5439342         40   amazon.com/sp?seller=A3GH39LIYVHGP6
 41 amazon.com/sp?seller=A24BCT9INPL2    42   amazon.com/sp?seller=ARI6DOZ5L7ZPF
    0E
 43 amazon.com/sp?seller=A13ZGS3OFLT     44 amazon.com/sp?seller=A36JLU7BHR5ZMD
    O2D
 45 amazon.com/sp?seller=A28DQU1G8T      46 amazon.com/sp?seller=A145GPL6SJIZWP
    G2AW
 47 amazon.com/sp?seller=A3CJ2LXHR94     48 amazon.com/sp?seller=A2UWFX7BMPHMSJ
    1TS
 49 amazon.com/sp?seller=A3CJCITY4D5N    50 amazon.com/sp?seller=AO3WM2VW6OYHT
    Z5
 51 amazon.com/sp?seller=A2KCA46FZJ0     52 amazon.com/sp?seller=A13CQSBGRBAROZ
    GQS
 53 amazon.com/sp?seller=A20RXZPMCJI     54 amazon.com/sp?seller=ARDE1ROZ745B2
    5JT
 55 ebay.com/usr/seika86                 56 DISMISSED



No.    Domain Names                       No.   Domain Names
  1    lululemonshops.club                  2   lululemonleggings.us.com
  3    shoplululemon.club                   4   lululemons.online
  5    itcjz.shop                           6   vhomefit.com
  Case: 1:20-cv-07345 Document #: 39 Filed: 01/12/21 Page 18 of 18 PageID #:1842




No. Domain Names                          No. Domain Names
  7 shoulderbag.buzz                        8 urbandictionarys.today
  9 zqvlnl.xyz                             10 moomcake.com
